DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 11, 27, 34 and 36 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kwon et al (US 2017/0230784, hereinafter Kwon, as disclosed by IDS).

Regarding claim 11, Kwon discloses a method for wireless communications in a mesh network at a first device, comprising: establishing, during a friendship establishment procedure, a friendship with a second device (establishing a new friendship with first relay node, Para [0198]); accessing directed forwarding information stored on the first device (memory for storing information, Para [0079], first node receives network address/routing information from second relay node and is able to transmit it later to first relay node, therefore has stored the information); and transmitting the directed forwarding information to a second device (transmitting routing information of the second relay node to the first relay node, Para [0199]).
Regarding claim 27, Kwon discloses a first device (node, Fig. 2) for wireless communications in a mesh network, comprising: a memory (memory, Fig. 2); and at least one processor (processor, Fig. 2) coupled to the memory and configured to: establishing, during a friendship establishment procedure, a friendship with a second device (establishing a new friendship with first relay node, Para [0198]); accessing directed forwarding information stored on the first device (memory for storing information, Para [0079], first node receives network address/routing information from second relay node and is able to transmit it later to first relay node, therefore has stored the information); and transmitting the directed forwarding information to a second device (transmitting routing information of the second relay node to the first relay node, Para [0199]).
Regarding claim 34, Kwon discloses a first device (node with memory and processor, Fig. 2) for wireless communications in a mesh network, comprising: means for establishing, during a friendship establishment procedure, a friendship with a second device (establishing a new friendship with first relay node, Para [0198]); means for accessing directed forwarding information stored on the first device (memory for storing information, Para [0079], first node receives network address/routing information from second relay node and is able to transmit it later to first relay node, therefore has stored the information); and means for transmitting the directed transmitting routing information of the second relay node to the first relay node, Para [0199]).
Regarding claim 36, Kwon discloses a non-transitory computer-readable medium (processor readable medium, Para [0267]) storing code for wireless communication at a first device, the code comprising instructions executable by a processor to: establishing, during a friendship establishment procedure, a friendship with a second device (establishing a new friendship with first relay node, Para [0198]); accessing directed forwarding information stored on the first device (memory for storing information, Para [0079], first node receives network address/routing information from second relay node and is able to transmit it later to first relay node, therefore has stored the information); and transmitting the directed forwarding information to a second device (transmitting routing information of the second relay node to the first relay node, Para [0199]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 13-15, 17, 19-21, 24, 29-31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and in view of “Bluetooth Mesh Networking: Friendship” (Bluetooth Blog, August 24, 2017, hereinafter Ren, as disclosed in the IDS).

Regarding claim 1, Kwon discloses a method for wireless communications in a mesh network at a first device, comprising: receiving, directed forwarding information from a second device (first node receives network address transmitted by second relay node, Para [0169] from a previous friendship, Para [0198]); storing the directed forwarding information from the second device (memory for storing information, Para [0079], first node receives network address from second relay node and is able to transmit it later to first relay node, therefore has stored the information); terminating the friendship with the second device (first node and second relay node no longer exchange messages, Para [0191]); establishing a friendship with a third device (establishing a new friendship with first relay node, Para [0198]); and transmitting the directed forwarding information to the third device (transmitting routing information of the second relay node to the first relay node, Para [0199]); 									but does not explicitly disclose during a friendship termination procedure.  Ren discloses friendship can be terminated if certain messages are not received before a timer expires, such as a friend poll or the LPN can initiate a friendship termination procedure by sending a friend clear message, page 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ren and combine with teachings of Kwon in order to explicitly notify the friend node of the terminated friendship so it does not have to continue to store messages for the LPN.
Regarding claims 3, 13, 19 and 29, Kwon discloses the method/device of claim 1/11/17/27, wherein the first device is a low power node (LPN) or a proxy node (low power node, Para [0157]). 
Regarding claims 4, 14, 20 and 30, Kwon discloses the method/device of claim 1/11/17/27, wherein the second device is a friend node or a proxy server node (friend relay node, Para [0161]). 
Regarding claims 5 and 21, Kwon discloses the method/device of claim 1/17, wherein the third device is a friend node or a proxy server node (friend relay node, Para [0161]). 
Regarding claims 8, 15, 24 and 31, Kwon discloses the method/device of claim 1/11/17/27, but not wherein the establishing a friendship with a third (or second) device includes: transmitting a friend request message to the third device; receiving a friend offer message from the third device; transmitting a friend poll message to the third device; and receiving a friend update message from the third device.  Ren discloses transmitting the friend request to friend node, receiving friend offer, transmitting a friend poll and receiving a friend update message, page 5. 
Regarding claim 17, Kwon discloses a first device (node, Fig. 2) for wireless communications in a mesh network, comprising: a memory (memory, Fig. 2); and at least one processor (processor, Fig. 2) coupled to the memory and configured to: receiving, directed forwarding information from a second first node receives network address transmitted by second relay node, Para [0169] from a previous friendship, Para [0198]); storing the directed forwarding information from the second device (memory for storing information, Para [0079], first node receives network address from second relay node and is able to transmit it later to first relay node, therefore has stored the information); terminating the friendship with the second device (first node and second relay node no longer exchange messages, Para [0191]); establishing a friendship with a third device (establishing a new friendship with first relay node, Para [0198]); and transmitting the directed forwarding information to the third device (transmitting routing information of the second relay node to the first relay node, Para [0199]); 						but does not explicitly disclose during a friendship termination procedure.  Ren discloses friendship can be terminated if certain messages are not received before a timer expires, such as a friend poll or the LPN can initiate a friendship termination procedure by sending a friend clear message, page 7.  
Regarding claim 33, Kwon discloses a first device (node with processor and memory, Fig. 2) for wireless communications in a mesh network, comprising: means for receiving directed forwarding information from a second device (first node receives network address transmitted by second relay node, Para [0169] from a previous friendship, Para [0198]); means for storing the directed forwarding information from the second device (memory for storing information, Para [0079], first node receives network address from second relay node and is able to transmit it later to first relay node, therefore has stored the information); means for terminating the friendship with the second device (first node and second relay node no longer exchange messages, Para [0191]);  means for establishing a friendship with a third device (establishing a new friendship with first relay node, Para [0198]); and means for transmitting the directed forwarding information to the third device. (transmitting routing information of the second relay node to the first relay node, Para [0199]); 												but does not explicitly disclose during a friendship termination procedure.  Ren discloses friendship can be terminated if certain messages are not received before a timer expires, such as a friend poll or the LPN can initiate a friendship termination procedure by sending a friend clear message, page 7.  
Regarding claim 35, Kwon discloses a non-transitory computer-readable medium (processor readable medium, Para [0267]) storing code for wireless communication at a first device, the code comprising instructions executable by a processor to: receiving, directed forwarding information from a second device (first node receives network address transmitted by second relay node, Para [0169] from a previous friendship, Para [0198]); storing the directed forwarding information from the second device (memory for storing information, Para [0079], first node receives network address from second relay node and is able to transmit it later to first relay node, therefore has stored the information); terminating the friendship with the second device (first node and second relay node no longer exchange messages, Para [0191]); establishing a friendship with a third device (establishing a new friendship with first relay node, Para [0198]); and transmitting the directed forwarding information to the third device. (transmitting routing information of the second relay node to the first relay node, Para [0199]); 						but does not explicitly disclose during a friendship termination procedure.  Ren discloses friendship can be terminated if certain messages are not received before a timer expires, such as a friend poll or the LPN can initiate a friendship termination procedure by sending a friend clear message, page 7.  

Claims 2, 6, 9, 10, 12, 16, 18, 22, 25, 26, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Ren and in view of Bennett et al (US 2017/0272329, hereinafter Bennett).

Regarding claims 2, 12, 18 and 28, Kwon discloses the method/device of claim 1/11/17/27, but not wherein the directed forwarding information includes at least a directed forwarding table and a neighboring information table.  Bennett discloses nodes can share its routing information with its neighbors (e.g. transmitting routing table) and also receiving information from neighbors, Para [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claims 6 and 22, Kwon discloses the method/device of claim 1/17, wherein the storing the directed forwarding information from the second device includes updating at least a portion of a directed forwarding table and at least a portion of a neighboring information table stored in the first device.  Bennett discloses each node updates its routing table, Para [0004], nodes share their routing tables and nodes update routing table accordingly, Para [0006]. 
Regarding claims 9, 16, 25 and 32, Kwon discloses the method/device of claim 1/11/17/27, but not wherein the transmitting the directed forwarding information to the third/second device includes transmitting at least a portion of a directed forwarding table and at least a portion of a neighboring information table stored in the first device.  Bennett discloses each node updates its routing table, Para [0004], nodes share their routing tables and nodes update routing table accordingly, Para [0006].
Regarding claims 10 and 26, Kwon discloses the method/device of claim 1/17, but not explicitly wherein the second device, that was in previous friendship with the first device, can transmit the directed forwarding information to the third device.  Kwon discloses the new friend node can notify the old friend node of the new friendship relationship, where both nodes exchange necessary messages, Para [0212-215] and Bennett discloses nodes can share its routing information with its neighbors (e.g. transmitting routing table) and also receiving information from neighbors, Para [0038].

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Ren and in view of “STSW-BNRG-Mesh Friend and Low Power features” (AN5285, Feb 2019, hereinafter ST).

Regarding claims 7 and 23, Kwon discloses the method/device of claim 1/17, but not wherein the terminating the friendship with the second device includes: transmitting at least one friend poll LPN transmit friend poll and if no response is received to the friend poll, the LPN can try again but will terminate the friendship if a response is never received, page 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by ST and combine with teachings of Kwon and Ren in order to handle low power node interoperability with friend nodes and vice versa.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461